Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10 are pending. Claims 1-10 are subject to restriction and/or election requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-9, drawn to an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, wherein a material for the region impregnated with the neutralizing reagent is a filter or a 
Group II, claim 2, drawn to an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, wherein a material for the region impregnated with the neutralizing reagent is a woven fabric having a basis weight of 10 to 400 g/m2 and a thickness of 0.1 to 2.0 mm;
Group III, claim 10, drawn to a method of measuring a sugar chain antigen in a specimen.

	The examiner noticed that there is a possible mistake regarding claim 3’s dependency. It would be more appropriate that Claim 3 is dependent on claim 2 because claim 2 recites “a woven fabric”, which can serve as the antecedent basis for “the woven fabric” recited in claim 3. Claim 1 however does not mention “a woven fabric” thus does not provide any antecedent basis for claim 3. Should applicants amend claim 3 to be depend on claim 2, the restriction will change as follow:
Group I, claims 1 and 4-9, drawn to an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable;
Group II, claim 2-3, drawn to an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, wherein a 
Group III, claim 10, drawn to a method of measuring a sugar chain antigen in a specimen.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to whether a remaining acid solution arrives at the detection region or is prevented from arriving at the detection region. A single species must be elected from one of claim 4 or claim 5 regarding whether a remaining acid solution arrives at the detection region or is prevented from arriving at the detection region. 
Species Group B: Drawn to the position where the region impregnated with the solid acid reagent or the nitrite is present, either on the sample pad or on the pad with the label region applied thereto. A single species must be elected from one of the positions of where the region impregnated with the solid acid reagent or the nitrite from is present from claim 6. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic for Group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, Group II and Group II lack unity of invention because even though the inventions of these groups require the technical feature of an immunochromatographic test piece for extracting and measuring an antigen in a specimen comprising: a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody; a detection region on which the antibody against the antigen is immobilized; a region impregnated with a neutralizing reagent upstream of the label region; and a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shida et al. (US20080194013A1, Pub date: 08/14/2008).
Shida et al. teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen (Par. 81: carbohydrate antigen is to be detected, the carbohydrate antigen is extracted with the use of an acidic solution), the immunochromatographic test piece comprising:
a sample pad to which a specimen mixed with an acid solution is added (Par. 81: In order to separate the carbohydrate antigen from the bacterial cells, bacteria are suspended in an acidic solution, and the resultant is supplied to the specimen-supply site 2);
a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen (Par. 81: the carbohydrate antigen develops to the labeled reagent site 3 under neutral conditions, and it can specifically and stably bind to a labeled reagent);
a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen (Fig. 7: capture reagent site 4; Par. 8: a capture reagent site to which a capture reagent capable of specifically binding to and capturing a complex of the analyte and the labeled reagent has been immobilized; Par. 83: an analyte binds to a labeled reagent and a capture reagent to form a analyte-ligand complex; typically, a ligand that binds to an analyte is an antibody that specifically binds to an antigen when the analyte is an antigen);
a region impregnated with a neutralizing reagent upstream of the label region (Par. 81: a functional site 1, i.e., a member impregnated with a basic reagent that 
and a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (Par. 82, Fig. 6: a functional site 1", i.e., a member impregnated with sodium nitrite, is provided between the specimen-supply site 2 and the functional site 1; After the bacteria are suspended in a solution of acetic acid or the like, the resulting suspension is supplied to the specimen-supply site 2; The specimen develops from the specimen-supply site 2 to the functional site 1");

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 19, 2022